Case 6:20-cv-00016-NKM Document 8 Filed 04/17/20 Page 1 of 13 Pageid#: 113




                           IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF VIRGINIA
                                   LYNCHBURG DIVISION

ANTHONY SMITH,                                               )
    Plaintiff                                                )
                                                             )
        v.                                                   )       CASE NO. 6:20-cv-00016-NKM
                                                             )
CENTRA HEALTH, INC.                                          )       FIRST AMENDED COMPLAINT
                                                             )
and                                                          )       JURY TRIAL DEMANDED
                                                             )
WESLEY THOMAS GILLESPIE                                      )
                                                             )
and                                                          )
                                                             )
CHRISTOPHER PAUL JONES,                                      )
                                                             )
and                                                          )
                                                             )
JOHN DOES 1-10,                                              )
     Defendants.                                             )


                                   FIRST AMENDED COMPLAINT1

        Plaintiff Anthony Smith (“SMITH”), by the undersigned attorney, makes the

following averments:

                                         NATURE OF THE CASE

    1. This action arises from the unlawful assault, battery, false arrest of SMITH in violation of

        the Fourth and Fourteenth Amendments to the United States Constitution and 42 U.S.C. §

        1983 by defendants Wesley Thomas Gillespie (“GILLESPIE”), Christopher Paul Jones

        (“JONES”), John Does 1-10 (“DOES”) who used objectively unreasonable force against

        SMITH on February 24, 2018 at Lynchburg General Hospital.



1   This First Amended Complaint is being filed pursuant to Rule 15(a)(1)(B) within 21 days of service of the Rule
    12(b)(6) Motion to Dismiss (ECF 3) filed by defendant Centra Health, Inc.
Case 6:20-cv-00016-NKM Document 8 Filed 04/17/20 Page 2 of 13 Pageid#: 114




                              JURISDICTION AND VENUE

  2. This Court has jurisdiction over the subject matter of federal claims asserted in this action

     pursuant to 28 U.S.C. § 1331.

  3. This Court has supplemental jurisdiction over the state claims asserted in this action

     pursuant to 28 U.S. Code § 1367.

  4. Venue is proper in this district under 28 U.S.C. §1391(b), because each of the defendants

     is a resident of the Western District of Virginia and because all of the events or omissions

     giving rise to the claim occurred in the Western District of Virginia pursuant to 28 U.S.C.

     § 1391(b)(2).

                                          PARTIES

  5. Plaintiff Anthony Smith (“SMITH”) was, on February 24, 2018, a patient at Lynchburg

     General Hospital and is a resident of Lynchburg, Virginia.

  6. Defendant Centra Health, Inc. (“CENTRA”) owns and operates Lynchburg General

     Hospital in the city of Lynchburg, Virginia. CENTRA is a non-stock corporation with its

     headquarters and principal place of business located in Lynchburg.

  7. Defendant Christopher Paul Jones (“JONES”) was a security guard employed by Centra

     Health, Inc. on February 24, 2018.

  8. Defendant Wesley Thomas Gillespie (“GILLESPIE”) was a security guard employed by

     Centra Health, Inc. on February 24, 2018.

  9. Defendants John Does 1-10 (“DOES”) were employees of Centra Health, Inc. on



                                              -2-
Case 6:20-cv-00016-NKM Document 8 Filed 04/17/20 Page 3 of 13 Pageid#: 115




     February 24, 2018.     The names of these individuals are currently unknown to the

     plaintiff.

                           FACTS COMMON TO ALL COUNTS

  10. In late February, 2018, Plaintiff Anthony Smith (“SMITH”) began suffering from extreme

     abdominal pain due to a severe hernia.

  11. SMITH is a peaceful and respectable gentleman who had an unblemished 18 year record

     of employment as a supervisor at the Lynchburg Adult Detention Center.

  12. SMITH reported to the Emergency Room of Lynchburg General Hospital several times

     on successive days before February 24, 2018, and each time he was sent home without a

     proper diagnosis of his condition and without any treatment of it.        His condition

     worsened every day.

  13. After repeated visits to the Emergency Room at Lynchburg General Hospital, SMITH

     was eventually diagnosed with a severe hernia that required emergency surgery.

  14. SMITH was admitted to Lynchburg General Hospital where he was treated with

     emergency surgery to repair the hernia.

  15. On February 24, 2018, during post-operative recovery from the emergency surgery,

     SMITH suffered morphine-induced delirium (morphine administered by staff at the

     hospital) and he became disoriented and delusional.

  16. While in the the state of delusion and disorientation from morphine-induced delirium,

     SMITH wandered from his hospital bed and into other areas of the hospital. SMITH was

     completely disconnected from reality due to the effect of the morphine.

                                               -3-
Case 6:20-cv-00016-NKM Document 8 Filed 04/17/20 Page 4 of 13 Pageid#: 116




  17. SMITH did not pose an immediate risk of harm to himself or others at any time relevant

     to this complaint.

  18. Defendant JONES and some or all of defendants DOES unlawfully assaulted, battered

     and falsely imprisoned plaintiff SMITH while he was delusional and disoriented. One of

     the defendants deployed a Taser against the plaintiff, causing SMITH to fall to the floor

     and to incur severe physical and mental injuries. His sutures ruptured, as did his hernia.

  19. SMITH required treatment and further surgery as a result of the injuries he suffered due

     the assault and battery by JONES and DOES. He will require more surgery in the future

     because of the injuries he sustained in the assault and battery by JONES and DOES.

  20. SMITH suffers permanent and debilitating physical and mental injuries as a result of the

     assault and battery by JONES and DOES. He is permanently disfigured because of the

     assault and battery.

  21. SMITH lost both his job and also substantial retirement benefits as result of the assault

     and battery by JONES and DOES, because the injuries they inflicted upon him rendered

     him unable to work.

  22. The use of the Taser against Smith was not reasonably likely to cure any safety risk.

     Indeed, it severely injured SMITH.

  23. The CENTRA security guards had other means available to assist SMITH without

     deploying a Taser against him.

  24. After being assaulted and battered by JONES and DOES, SMITH was detained and

     physically restrained.


                                             -4-
Case 6:20-cv-00016-NKM Document 8 Filed 04/17/20 Page 5 of 13 Pageid#: 117




  25. While SMITH was detained and physically restrained, GILLESPIE came to his room and

     threatened and harassed SMITH, thereby causing SMITH severe emotional distress.

  26. While SMITH, suffering from lingering morphine-induced delirium, was writhing in pain

     and handcuffed to a bed and only partially conscious, GILLESPIE threatened to take

     SMITH to jail and have him charged, thereby causing SMITH intolerable emotional

     distress.

  27. JONES, GILLESPIE and DOES were acting within the scope of their employment by

     CENTRA. when they injured SMITH on February 24, 2018.

  28. JONES, GILLESPIE and DOES were acting under the color of state law when they

     injured SMITH because they were acting in concert with and under the direction and

     supervision of at least one Special Conservator of the Peace who was appointed upon the

     petition of CENTRA by the Lynchburg Circuit Court.

  29. CENTRA maintained unconstitutional policies or customs that were used by the other

     defendants when they injured plaintiff Anthony Smith on February 24, 2018.

  30. By custom or policy, CENTRA armed its security guards with Tasers.

  31. By custom or policy, CENTRA unconstitutionally permitted its security guards to deploy

     Tasers against individuals who did not pose an immediate threat of harm to anyone.

  32. “Taser” is the brand name of an electrically conducted weapon.

  33. Tasers are dangerous weapons that are designed and intended to physically incapacitate a

     subject. Tasers can cause excruciating pain and death.




                                            -5-
Case 6:20-cv-00016-NKM Document 8 Filed 04/17/20 Page 6 of 13 Pageid#: 118




  34. When a Taser is deployed against a standing subject, it is almost certain that the subject

     will fall and it is extremely likely that the subject will be injured.

  35. CENTRA unconstitutionally permitted its security guards to use objectively unreasonable

     force against patients on multiple occasions:

           ◦ On January 11, 2016, CENTRA armed one of its security guards (GILLESPIE)

              with a pistol, which GILLESPIE used to shoot a psychiatric patient in the back.

           ◦ On February 4, 2016, Centra permitted its armed officers to chase down a

              individual off hospital grounds and to deploy a Taser against that individual

              when the individual did not pose any risk or threat of harm to anyone.

           ◦ On May 18, 2018, CENTRA security guards deployed a Taser against a young

              man in the Emergency Room at Lynchburg General Hospital when that young

              man did not pose a threat of immediate harm to anyone.

  36. CENTRA has recently and repeatedly been found by the federal government to have

     violated patients rights by use of unlawful restraint. These violations are matters of

     public record.

  37. CENTRA has failed to properly train its security guards in the constitutional limits of

     their authority. The officers lack training in dealing with psychotic or delusional patients

     and the need for this training, in the context of a hospital setting, is plainly obvious.

  38. The need for any entity to train security guards in the constitutional limits of deadly

     weapons, including Tasers, is plainly obvious.

  39. The defendants violated the plaintiff’s liberty and due process rights under the Fourth and

                                               -6-
Case 6:20-cv-00016-NKM Document 8 Filed 04/17/20 Page 7 of 13 Pageid#: 119




        Fourteenth Amendments to the United States Constitution, thereby subjecting themselves

        to liability under 42 U.S.C. § 1983.

    40. Plaintiff is entitled to recover his reasonable attorney fees and costs pursuant to 42 U.S.C.

        1988.

                                    FIRST CAUSE OF ACTION
  MONNELL CLAIM AGAINST CENTRA HEALTH, INC. - UNCONSTITUTIONAL
POLICES OR CUSTOMS THAT DIRECTLY CAUSED HARM TO PLAINTIFF SMITH


    41. All previous paragraphs of this complaint are incorporated herein by reference and are re-

        alleged as if restated.

    42. CENTRA maintained unconstitutional policies that were clearly and deliberately

        indifferent to the rights of patients or others.

    43. Indeed, Centra maintained its unconstitutional policy or custom of permitting its security

        guards to use Tasers for mere apprehension or compliance, even after it was joined in

        litigation over the issue in 2016 in this Court.

    44. In Estate of Armstrong v. Village of Pinehurst 2, the Fourth Circuit clearly prohibited the

        use of Tasers against subjects that do not pose an imminent threat of harm:

               A taser, like “a gun, a baton, . . . or other weapon,” is expected to
               inflict pain or injury when deployed. It, therefore, may only be
               deployed when a police officer is confronted with an exigency that
               creates an immediate safety risk and that is reasonably likely to be
               cured by using the taser….
               ...Where, during the course of seizing an out-numbered mentally ill
               individual who is a danger only to himself, police officers choose to
               deploy a taser in the face of stationary and non-violent resistance to
               being handcuffed, those officers use unreasonably excessive force.
2   810 F.3d 892 (4th Cir. 2016)

                                                   -7-
Case 6:20-cv-00016-NKM Document 8 Filed 04/17/20 Page 8 of 13 Pageid#: 120




           While qualified immunity shields the officers in this case from
           liability, law enforcement officers should now be on notice that such
           taser use violates the Fourth Amendment.


  45. In utter defiance of the Fourth Circuit, CENTRA continues to this day to permit its

     security guards, acting at the behest of, or in concert with, Special Conservators of the

     Peace who in turn act under the color of state law, to deploy Tasers against subjects who

     either pose no harm at all or who pose only harm to themselves and who face even

     greater harm from the use of a Taser. This allows CENTRA security guards to use

     objectively unreasonable and excessive force under the color or state law.

  46. JONES and DOES were acting in accordance with CENTRA’S unconstitutional policy or

     custom when one of them deployed a Taser against SMITH.

  47. The application of CENTRA’S unconstitutional policy or custom of permitting its

     security guards to use unreasonable and clearly excessive force was a direct and

     proximate cause of SMITH’S injuries.

                               SECOND CAUSE OF ACTION
     MONNELL CLAIM AGAINST DEFENDANT CENTRA HEALTH, INC. -
DELIBERATELY INDIFFERENT FAILURE TO TRAIN ITS SECURITY GUARDS IN
         THE CONSTITUTIONAL LIMITS OF THEIR AUTHORITY
                                     [42 U.S.C. § 1983]
  48. All previous paragraphs of this complaint are incorporated herein by reference and are re-

     alleged as if restated.

  49. CENTRA’S failure to train its officers properly is acknowledged in CENTRA’S own

     pleadings. Indeed, in its Brief in Support of its Motion to Dismiss (ECF 4), CENTRA

     offers the following alternative and thoroughly unconstitutional justifications for the


                                              -8-
Case 6:20-cv-00016-NKM Document 8 Filed 04/17/20 Page 9 of 13 Pageid#: 121




     deployment of a Taser against Smith by its security guards:

     ◦ A security guard deployed the Taser to detain SMITH.

     ◦ The guard deployed the Taser against SMITH to prevent SMITH from entering other

         areas of the hospital.

  50. It is unconstitutional to detain anyone with a Taser. A Taser is only to be used to prevent

     immediate harm and then only when it is reasonable to believe the Taser will prevent

     harm, instead of causing it, as it did here.

  51. It is also unconstitutional to deploy a Taser against a trespasser merely to prevent him

     from trespassing.

  52. Any reasonably trained security guard would know that it is objectively unreasonable to

     deploy a Taser against a standing, delirious post-operative patient and any properly

     trained security guard would also know that deploying a Taser against such a subject

     would almost certainly cause serious harm to the subject.

  53. The Fourth and Fourteenth Amendments to the United States Constitution provide clearly

     established protected rights to all persons, including, but not limited to:

     ◦ Freedom from unreasonable seizure and excessive force.

     ◦ Freedom from the deprivation of liberty and property without due process of law

  54. The need to train officers in the constitutional limitations on the use of conducted

     electrical weapons and batons is so obvious that that CENTRA’S failure to do is properly

     characterized as "deliberate indifference" to constitutional rights. See, e.g., City of



                                               -9-
Case 6:20-cv-00016-NKM Document 8 Filed 04/17/20 Page 10 of 13 Pageid#: 122




        Canton, Ohio v. Harris, 489 U.S. 378 (1989)

     55. CENTRA’S failure to train its security guards was a direct and proximate cause of

        SMITH’S injuries.

                                  THIRD CAUSE OF ACTION
    EXCESSIVE FORCE BY DEFENDANTS CHRISTOPHER PAUL JONES AND JOHN
    DOES 1-10 IN VIOLATION OF THE FOURTH AND FOURTEENTH AMENDMENTS
                     TO THE UNITED STATES CONSTITUTION
                                        [42 U.S.C. § 1983]
     56. All previous paragraphs of this complaint are incorporated herein by reference and are re-

        alleged as if restated.

     57. The Fourth and Fourteenth Amendments to the United States Constitution prohibit the

        application of unreasonable force against individuals who have been seized under the

        color of state law.

     58. JONES and DOES, acting under color of state law, applied objectively unreasonable and

        excessive force while unlawfully detaining and arresting SMITH on February 24, 2018.

        In analyzing the factors enunciated in Graham v. Connor3, when JONES and DOES used

        force against SMITH, (i) SMITH had not committed any crime, nor was he suspected of

        having committed any crime, (ii) SMITH did not pose a danger to himself or others nor

        had he harmed himself or anyone else and nor had he threatened to harm himself or

        anyone else.

     59. “[L]aw enforcement officers should now be on notice that such taser use violates the

        Fourth Amendment.” Estate of Armstrong v. Village of Pinehurst,, supra


3    490 U.S. 386, 109 S. Ct. 1865; 104 L. Ed. 2d 443; 1989 U.S. LEXIS 2467; 57 U.S.L.W. 4513

                                                -10-
Case 6:20-cv-00016-NKM Document 8 Filed 04/17/20 Page 11 of 13 Pageid#: 123




  60. The use of objectively unreasonable and excessive force by JONES and DOES was a

     direct and proximate cause of SMITH’S injuries.

                               FOURTH CAUSE OF ACTION
   COMMON LAW ASSAULT AND BATTERY AGAINST DEFENDANTS CENTRA
      HEALTH, INC., CHRISTOPHER PAUL JONES AND JOHN DOES 1-10
                           [VIRGINIA COMMON LAW CLAIM]


  61. All previous paragraphs of this complaint are incorporated herein by reference and are re-

     alleged as if restated.

  62. JONES and DOES, without legal justification, intentionally placed SMITH in reasonable

     apprehension of imminent physical harm when, acting in concert, they threatened to use

     force against SMITH.

  63. JONES and DOES intentionally touched SMITH, with the intent to cause harm or offense

     to SMITH on February 24, 2018 by acting in concert to deploy a Taser against him.

  64. SMITH did not consent to being touched by JONES or DOES on February 24, 2018.

  65. Neither JONES nor DOES were justified in touching SMITH on February 24, 2018.

  66. CENTRA is vicariously liable for the actions of JONES and DOES because they were

     acting within the scope of their employment by CENTRA when they battered SMITH.

  67. SMITH suffered serious, permanent and extensive injuries as a result of being battered by

     JONES and DOES on February 24, 2018, including (i) rupture of his hernia, (ii)

     contusions to his face, back, legs and arms, (iii) medical expenses, (iv) excruciating pain,

     (v) embarrassment, (vi) humiliation, (vii) extreme mental anguish, (viii) permanent

     disfiguration, (ix) loss of mobility and (x) loss of employment (including wages and

                                             -11-
Case 6:20-cv-00016-NKM Document 8 Filed 04/17/20 Page 12 of 13 Pageid#: 124




     benefits).

  68. SMITH is entitled to recover damages, including compensatory and punitive damages,

     from CENTRA, JONES and DOES for the injuries he sustained as a result of battery on

     February 24, 2018.

                               FIFTH CAUSE OF ACTION
                                FALSE IMPRISONMENT
                           [VIRGINIA COMMON LAW CLAIM]


  69. All previous paragraphs of this complaint are incorporated herein by reference and are re-

     alleged as if restated.

  70. SMITH alleges common law false imprisonment by CENTRA, JONES, DOES and

     GILLESPIE

  71. SMITH was detained and physically restrained by CENTRA and its employees on

     February 24, 2018 when there was not legal justification for doing so.

  72. While handcuffed to his bed, SMITH was questioned by GILLESPIE who also

     threatened him with arrest and criminal prosecution without basis.

  73. GILLESPIE unlawfully continued to restrain SMITH when there was no legal basis for

     doing so.

  74. SMITH suffered injuries as a result of being falsely imprisoned by CENTRA, JONES,

     DOES and GILLESPIE on February 24, 2018, including (i) loss of liberty, (ii) isolation,

     (iii) loss of income, (iv) depression, (v) embarrassment, (vi) humiliation, (vii) severe

     mental anguish and (viii) damage to reputation


                                             -12-
Case 6:20-cv-00016-NKM Document 8 Filed 04/17/20 Page 13 of 13 Pageid#: 125




                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff ANTHONY SMITH, prays that this Court enter judgment in

his favor and against the defendants on each of the above causes of action, and further prays for:

      A) An award of his actual damages as appropriate to the proof at trial.

      B) Punitive damages as appropriate to the proof at trial.

      C) Recovery from the defendant of the reasonable attorney fees and costs incurred in

         bringing this action.

      D) Such additional and other relief as the Court deems appropriate, including, but not limited

         to, injunctive, prospective, declaratory or other equitable relief.

                                 A JURY TRIAL IS DEMANDED

                                        Respectfully submitted,

                                         ANTHONY SMITH
                                            By Counsel


By:      /s/ M. Paul Valois___
         M. Paul Valois (VSB No. 72326)
         Counsel for Plaintiff
         JAMES RIVER LEGAL ASSOCIATES
         7601 Timberlake Road
         Lynchburg, Virginia 24502
         Telephone: (434) 845-4529
         Facsimile: (434) 845-8536
         [Email: mvalois@vbclegal.com]




                                                  -13-
